Citation Nr: 0616797	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-22 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected hemorrhoids.

2.  Entitlement to service connection for chronic 
bronchitis/asthma.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for bilateral shin 
splints.

5.  Entitlement to service connection for a bilateral ankle 
disability.

6.  Entitlement to service connection for compensation 
purposes for residuals of injury, crown number 9 tooth.



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from May 2000 to November 
2003.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The RO in San Juan, Puerto Rico currently 
has jurisdiction over his claims folder.

Procedural history

By the December 2003 rating decision, the Buffalo RO 
established service connection for hemorrhoids, and assigned 
an initial noncompensable (zero percent) rating therefor.  
The RO denied service connection for chronic 
bronchitis/asthma, low back pain, bilateral shin splints, 
bilateral ankle pain and residuals of injury to crown number 
9 tooth.

The veteran submitted a timely notice of disagreement (NOD) 
to the December 2003 rating decision in January 2004.  A 
statement of the case (SOC) was subsequently promulgated in 
May 2004, and the veteran perfected his appeal by filing a 
timely VA Form 9 (Appeal to the Board) in June 2004.  In 
pertinent part, on his VA Form 9, the veteran checked the box 
to indicate he did not want a Board hearing in conjunction 
with this appeal.




FINDINGS OF FACT

1.  The medical evidence of record does not include 
identification of hemorrhoids after service.  There is no 
evidence that the veteran's service-connected hemorrhoids are 
not large or thrombotic, or with excessive redundant tissue, 
or evidencing frequent recurrences.

2.  The preponderance of the competent medical evidence 
reflects that the veteran does not have bronchitis/asthma, a 
low back disability, shin splints and/or a disability of the 
bilateral ankles.

3.  Although the veteran was treated for an injury to tooth 
number 9 during active service, the competent medical 
evidence does not reflect it resulted in impairment of the 
mandible, loss of a portion of the ramus, and/or loss of a 
portion of the maxilla.  Further, the competent medical 
evidence indicates he currently has periodontal disease of 
this tooth.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the veteran's 
service-connected hemorrhoids are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2005). 

2.  Service connection is not warranted for chronic 
bronchitis/asthma, a low back disorder, bilateral shin 
splints, or a bilateral ankle disorder.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  Service connection for compensation purposes is not 
warranted for residuals of crown number 9 tooth.  38 U.S.C.A. 
§ 1110, 1131, 1712 (West 2002); 38 C.F.R. 
§§  3.381, 4.150, 17.161 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased initial disability rating 
for service-connected hemorrhoids, as well as service 
connection for a number of claimed disabilities.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Further, a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

Here, the Board acknowledges that the veteran was not 
provided with VCAA-compliant notification prior to the 
initial adjudication of his claim by the December 2003 rating 
decision.  Nevertheless, he was subsequently provided with 
such notification by a letter dated in September 2004.  As 
detailed below, this letter satisfied all of the necessary 
notification requirements under the VCAA.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The September 2004 letter included a 
summary of the requirements for the establishment of service 
connection, and stated that to establish entitlement to an 
increased evaluation for the service-connected disability the 
evidence must show that it had gotten worse.  In addition, 
the Board notes that the December 2003 rating decision and 
the May 2004 SOC included notice of the law and governing 
regulations regarding this case, as well as the reasons for 
the determinations made with respect to the veteran's claims.  
In pertinent part, the SOC included the regulatory criteria 
for evaluating the veteran's hemorrhoids.

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In this regard, 
the Board notes that the September 2004 letter informed the 
veteran that VA would request any relevant records he 
identified 

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005).  With respect to this requirement, the 
September 2004 letter requested that the veteran give VA 
enough information about his records so that they could be 
requested from the person or agency that had them, but that 
it was ultimately his responsibility to make sure VA received 
all requested medical records that were not in the possession 
of a Federal department or agency.  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
As noted in the preceding paragraph, the September 2004 
letter informed the veteran he should give VA enough 
information about his records so they could be requested, and 
that it was his responsibility to make sure that VA received 
all requested records that were not in the possession of a 
Federal department or agency.  Moreover, this letter stated 
that if there was any other evidence or information that he 
thought would support his claim, to please let VA know.  The 
letter also stated that if the information or evidence was in 
his possession, to please send it to VA.

The Board is cognizant of the holding of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date disability.  Because a service connection 
claim is comprised of five elements, the Court further held 
that the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, element (1), veteran status is not in dispute.  

With respect to the service connection claims, as described 
above the veteran has been provided with proper notice as to 
elements (2) and (3).  Because the claims were denied, 
elements  (4) and (5) are rendered moot.  

Regarding the increased rating claim, neither element (2) or 
(3) are in dispute as service connection has already been 
established for this disability.  As detailed above, the 
degree of disability [element (4)] was addressed by the 
September 2004 letter provided to the veteran.  He has not 
disputed the effective date [element (5)] assigned for his 
hemorrhoids, and because an increased rating was denied, that 
element is moot.

In view of the foregoing, the Board finds that the veteran 
was notified and aware of the evidence needed to substantiate 
this claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005); rev'd on other 
grounds, Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. Apr. 
5, 2006) [VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it]; see 
also Conway v. Principi, 353 F. 3d 1369 (Fed. Cir. 2004) [the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error"]; Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran]..

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, as 
well as the reports of VA examinations.  Nothing in the 
record indicates the veteran has identified the existence of 
any relevant evidence that has not been obtained or 
requested.  

The Board additionally observes that he was provided with 
ample opportunity to submit evidence and argument in support 
of his claim, and was given the opportunity to present 
testimony at a hearing is he so desired.  However, on his 
June 2004 VA Form 9 he checked the box to indicate he did not 
want a Board hearing in conjunction with his appeal.  See 38 
C.F.R. § 3.103 (2005).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA. 
Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to an increased (compensable) disability 
rating for service-connected hemorrhoids.

The veteran seeks an increased evaluation for his service-
connected hemorrhoids, which have been rated by the RO as 
noncompensably (zero percent) disabling under 38 C.F.R. § 
4.114, Diagnostic Code 7336 (2005).  In essence, he contends 
that the disability caused by his hemorrhoids comprises a 
greater limitation than is acknowledged by VA.  

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2005).  

Fenderson considerations

This appeal arose from the initial assignment of a 
noncompensable disability rating for hemorrhoids.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Specific schedular criteria

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, provides that 
a noncompensable rating is assigned for mild or moderate 
hemorrhoids.  A 10 percent rating is warranted for 
hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A 20 percent evaluation is warranted when there is persistent 
bleeding and secondary anemia, or with fissures.

The Board observes that the words "mild", "moderate" and 
"frequent" are not defined in the VA Schedule for rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  See 38 C.F.R. § 4.6 
(2005).  Although the word "moderate" is not defined in VA 
regulations, "moderate" is generally defined as "of average 
or medium quality, amount, scope, range, etc."  Webster's New 
World Dictionary, Third College Edition (1988), 871.

Analysis

As discussed above, in order for a compensable rating to be 
granted, the evidence must demonstrate that the hemorrhoids 
are large or thrombotic, with excessive redundant tissue, 
evidencing frequent recurrences.  

The veteran's service medical records reflect intermittent 
treatment for this hemorrhoid condition, which was the basis 
for the grant of service connection.  In connection with a 
September 2003 VA medical examination, it was noted that he 
occasionally had exacerbations of his external hemorrhoids.  
On objective examination, there were no active hemorrhoids 
present.  

There is no post-service medical evidence which indicates the 
presence of hemorrhoids.  The veteran has identified no such 
evidence.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a 
claimant's responsibility to support a claim for VA 
benefits]. 

Although not necessarily doubting that the veteran's 
hemorrhoids occur on occasion, such is consistent with a mild 
or moderate condition, which warrants the assignment of a 
noncompensable disability rating under the schedular 
criteria.  
The medical evidence does not reflect frequent recurrences of 
the hemorrhoids.  
In addition, the objective findings regarding the veteran's 
hemorrhoids do not indicate they are thrombotic or large, or 
that they are irreducible.  Indeed, there is no objective 
evidence of hemorrhoids after service.

In light of the foregoing, the Board finds that the competent 
medical evidence reflects the veteran experiences occasional 
external hemorrhoids of mild to moderate impairment.  As 
such, the severity of his service-connected disability is 
accurately reflected by the current noncompensable rating 
pursuant to Diagnostic Code 7336.  

In making the above determination, the Board took into 
consideration the applicability of potential "staged" 
rating(s) pursuant to Fenderson, supra.  However, a thorough 
review of the record indicates no distinctive period(s) where 
the severity of the service-connected hemorrhoids met or 
nearly approximated the criteria for a higher rating.  As 
discussed above, there is no evidence of medically identified 
pathology at any time after service.

2.  Entitlement to service connection for chronic 
bronchitis/asthma.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for bilateral shin 
splints.

5.  Entitlement to service connection for a bilateral ankle 
disability.

Because these four issues involve the application of 
identical law to similar facts, for the sake of economy the 
Board will address them together.  

Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2005); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Analysis

For reasons explained immediately below, the veteran's claims 
must be denied as the competent medical evidence does not 
reflect that he currently has chronic bronchitis/asthma, a 
low back disability, bilateral shin splints, or a chronic 
disability of either ankle.  

Crucially, no chronic disability(ies) of the back, ankles, 
and/or asthma was diagnosed on his September 2003 separation 
examination.  In fact, his nose, sinuses, lungs and chest, 
lower extremities, feet, and spine were all clinically 
evaluated as normal on that examination.

The veteran was also accorded a VA medical examination in 
September 2003.  
No impairment was found on objective examination.  

With respect to bronchitis/asthma, the examiner concluded 
that the veteran appeared to have intermittent exacerbations 
of exercise-induced asthma by history.  The examiner further 
stated that this did not appear to give the veteran any 
physical impairment.  A chest X-ray was normal.  As such, the 
objective medical evidence does not support a finding that 
the veteran currently has chronic bronchitis/asthma.  As 
noted above, service connection cannot be granted in the 
absence of disability.  See Chelte, supra; see also Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) [service connection 
may not be granted for a diagnosis of a disability by 
history].

The veteran also reported on the September 2003 examination 
that he occasionally had low back pain.  The examiner stated 
that it was basically a normal evaluation of the lumbar 
spine, and that he could not ascribe any physical diagnosis 
or attribute any physical impairment to this complaint.  
Similarly, the veteran complained of bilateral shin splints 
and bilateral ankle pain.  However, following examination the 
examiner stated that the veteran basically had quiescent shin 
splint problems which did not appear to give him any physical 
impairment.  Further, the examiner stated that evaluation of 
the ankles was basically normal, and that he could not 
ascribe any physical diagnosis or attribute any physical 
impairment to this complaint.

No competent medical evidence is otherwise of record which 
reflects the veteran has current disabilities of the low 
back, shin splints, either ankle, and/or chronic 
bronchitis/asthma.  As noted above, the veteran has been 
accorded the opportunity to present competent medical 
evidence in support of his claim; he has not done so.  

The Board does not dispute the veteran's assertions that he 
experiences various symptoms.  However, the crucial question 
is whether such a constellation of symptoms represents a 
disease entity.  Symptoms alone, in the absence of a 
diagnosed disease entity, do not constitute not a disability 
for which service connection can be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) [symptoms, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted].  

To the extent that the veteran himself contends that he has 
the claimed disabilities, it is well established that a lay 
person without medical training the veteran is not competent 
to comment on medical matters such as diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, his contentions cannot constitute competent 
medical evidence.  See also 38 C.F.R. § 3.159(a)(1).

In short, Hickson element (1) has not been satisfied, and the 
veteran's claims fail on that basis.

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements.  

The veteran's service medical records indicate treatment for 
colds, low back pain, and bilateral lower extremity problems.  
Further, on his February 2003 Report of Medical History, he 
indicated, in pertinent part, that he had experienced asthma 
or breathing problems related to exercise, weather, pollens, 
etc.; shortness of breath; chronic or frequent colds; 
recurrent back pain or a back problem; foot trouble; and 
swollen or painful joints.  Records from July 2003 show he 
was treated for difficult breathing, and was assessed with 
bronchitis.  Additional records from that same month show 
complaints of low back pian, right ankle pain, and bilateral 
shin splints.  
Accordingly, element (2) has been met as to all four claims.

With respect to element (3), medical nexus, in the absence of 
current disability medical nexus is an impossibility, and 
indeed no medical nexus opinion appears of record.  This 
element, too, has not been satisfied.

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claims.  The benefits sought on appeal 
are denied.

6.  Entitlement to service connection for compensation 
purposes for residuals of injury, crown number 9 tooth.

Pertinent law and regulations

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla.  Compensation is available for loss of teeth only if 
such is due to loss of substance of body of maxilla or 
mandible.  

A veteran may be entitled to service connection for dental 
conditions including treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease, for the sole purposes of receiving VA outpatient 
dental services and treatment, if certain criteria are met.  
38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 
(2005).

Analysis

Factual background

The Board believes that a very brief factual background will 
be useful to an understanding of its decision.

The veteran's service medical records indicate he received 
emergency dental treatment in August 2000 when his front 
tooth broke off on a rock in the field.  Objective evaluation 
noted that tooth number 9 was fractured.  This tooth was 
subsequently noted to be sensitive to temperature in 
September 2000.  He had a crown performed on this tooth in 
December 2000;follow-up evaluations were noted in January and 
June 2001.  Records dated in September 2003 noted a history 
of "pain front tooth", and that tooth number 9 had positive 
percussion and palpation.  Diagnosis was symptomatic apical 
periodontitis.  

A VA dental examination conducted in September 2003 also 
diagnosed symptomatic apical periodontitis.  Moreover, this 
examination indicated that there was no bone loss of 
mandible, maxilla, or hard palate.

Discussion

As has been discussed above, service connection for dental 
conditions requires
impairment of the mandible, loss of a portion of the ramus, 
and loss of a portion of the maxilla.  While the veteran was 
treated for a fracture tooth number 9 during active service, 
the competent medical evidence does not reflect such injury 
resulted in impairment of the mandible, loss of a portion of 
the ramus, and/or loss of a portion of the maxilla.  As noted 
above, such impairment is required under the relevant 
statutory and regulatory provisions in order to establish 
service connection for compensation purposes.  38 U.S.C.A. § 
1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2005).

Moreover, the competent medical evidence indicates that the 
veteran currently has periodontal disease of this tooth, 
namely symptomatic apical periodontitis.  The law provides 
that service connection can only be established for such a 
dental condition for treatment purposes, not compensation 
purposes.  [The veteran was advised by the RO in the may 2004 
statement of the case that he could establish entitlement to 
dental treatment by applying for such treatment at his local 
VA facility.]

In short, although there is no question that dental trauma 
occurred during service, no residuals thereof are currently 
demonstrated.  The only currently identified residual, 
periodontal disease, may not be service connected as a matter 
of law.

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim.  The benefit sought on appeal is therefore 
denied.


ORDER

Entitlement to a compensable rating for hemorrhoids is 
denied.

Entitlement to service connection for chronic 
bronchitis/asthma is denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for bilateral shin splints 
is denied.

Entitlement to service connection for a bilateral ankle 
disorder is denied.

Entitlement to service connection for compensation purposes 
for residuals of injury, crown number 9 tooth is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


